EXECUTION VERSION

Exhibit 10.03

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
October 24, 2012 (this “Second Amendment”), among WEST CORPORATION, a Delaware
corporation (the “Borrower”), the Additional Revolving Commitment Lenders (as
defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

A. The Borrower, each lender from time to time party thereto, the Administrative
Agent and other agents and parties party thereto have entered into an Amended
and Restated Credit Agreement, dated as of October 5, 2010 (as so amended and
restated and as further amended, supplemented and/or otherwise modified prior to
the date hereof, including pursuant to Amendment No. 1, dated as of August 15,
2012, the “Credit Agreement”).

B. Each of Citicorp North America, Inc. (“CNAI”) and Morgan Stanley Bank, N.A.
(together with CNAI, the “Additional Revolving Commitment Lenders”) has
committed to provide additional Extended Maturity Revolving Credit Commitments.

C. The Borrower desires to increase the amount of the Extended Maturity
Revolving Credit Commitments in the form of Replacement Revolving Commitments on
the terms and conditions set forth herein.

D. The Administrative Agent and the Additional Revolving Commitment Lenders have
agreed, subject to the terms and conditions hereinafter set forth, to amend the
Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this Second
Amendment have the same meanings as specified in the Credit Agreement.

SECTION 2. Increase in Extended Maturity Revolving Credit Commitments.

(a) On the Second Amendment Effective Date (as defined below), each of the
Additional Revolving Commitment Lenders shall automatically become an Extended
Maturity Revolving Credit Lender under the Credit Agreement with respect to its
Additional Revolving Credit Commitment (as defined below) and shall
automatically have an Extended Maturity Revolving Credit Commitment under the
Credit Agreement in the amount of its Additional Revolving Credit Commitment in
addition to any Extended Maturity Revolving Credit Commitment it has prior to
the Second Amendment Effective Date. The commitment of each Additional Revolving
Commitment Lender to make Extended Maturity Revolving Credit Loans and to
acquire participations in Letters of Credit and Swing Line Loans in respect of
its Extended Maturity Revolving Credit Commitment shall be increased by an
amount set forth on Schedule I to this Amendment (the “Additional Revolving
Credit Commitment”). The Additional Revolving Credit Commitments and Extended
Maturity Revolving Credit Loans thereunder established pursuant to this Section
shall constitute Extended Maturity Revolving Credit Loans and Extended



--------------------------------------------------------------------------------

Maturity Revolving Credit Commitments under, and shall be entitled to all the
benefits afforded by, the Credit Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guaranties and security interests created by the Collateral Documents.

(b) On the Second Amendment Effective Date, the Borrower shall repay all
outstanding Revolving Credit Loans out of the proceeds of a new borrowing of
Extended Maturity Revolving Credit Loans made hereunder (reflecting the increase
in Revolving Credit Commitments), which prepayment shall be accompanied by
accrued interest on the Revolving Credit Loans being prepaid and any costs
incurred by any Lender pursuant to Section 3.05 of the Credit Agreement. Each of
the Revolving Credit Lenders having a Revolving Credit Commitment prior to the
Second Amendment Effective Date (the “Pre-Amendment Revolving Credit Lenders”)
will automatically and without further act be deemed to have assigned to each
Additional Revolving Commitment Lender and each such Additional Revolving
Commitment Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (A) participations under the Credit
Agreement in Letters of Credit and (B) participations under the Credit Agreement
in Swing Line Loans held by each Revolving Credit Lender (including the
Additional Revolving Credit Lenders) will equal the percentage of the aggregate
Revolving Credit Commitments of all Revolving Credit Lenders represented by such
Revolving Credit Lender’s Revolving Credit Commitment.

(c) Except as expressly set forth in this Second Amendment, the Additional
Revolving Credit Commitments established under this Second Amendment shall have
identical terms as the Extended Maturity Revolving Credit Commitments in
existence under the Credit Agreement prior to the Second Amendment Effective
Date and shall otherwise be subject to the provisions, including any provisions
restricting the rights, or regarding the obligations, of the Loan Parties or any
provisions regarding the rights of the Extended Maturity Revolving Credit
Lenders, of the Credit Agreement and the other Loan Documents. Upon the
occurrence of the Second Amendment Effective Date, each reference to an
“Extended Maturity Revolving Credit Commitment” or “Extended Maturity Revolving
Credit Commitments” in the Credit Agreement shall be deemed to include the
Additional Revolving Credit Commitments in effect on the Second Amendment
Effective Date. For the avoidance of doubt, (i) the Additional Revolving Credit
Commitments established under this Second Amendment are Replacement Revolving
Commitments for purposes of Section 2.14 of the Credit Agreement and (ii) no
commitment fees shall accrue in respect of the Additional Revolving Credit
Commitments prior to the Second Amendment Effective Date.

SECTION 3. Conditions of Effectiveness of this Second Amendment. This Second
Amendment shall become effective on the date (the “Second Amendment Effective
Date”) when each of the conditions set forth in this Section 3 shall have been
satisfied:

(a) The Administrative Agent shall have received a copy of (i) this Second
Amendment, duly executed and delivered by the Borrower and each of the
Additional Revolving Commitment Lenders and (ii) a Guarantor Consent and
Reaffirmation, in the form attached hereto as Annex A, duly executed and
delivered by each Guarantor.

(b) The Administrative Agent shall have received a fully executed Lender
Addendum in the form attached hereto as Annex B with respect to CNAI (and
pursuant to which, on the Second Amendment Effective Date, CNAI shall become a
Revolving Credit Lender, for all purposes under the Credit Agreement).

 

2



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, certifying that (i) the conditions precedent set forth
in Section 4.02(a) and (b) of the Credit Agreement have been satisfied on and as
of the Second Amendment Effective Date (it being understood that each reference
to “the date of such Credit Extension” or similar language in Section 4.02 of
the Credit Agreement shall be deemed to refer to the Second Amendment Effective
Date) and (ii) after giving effect to the Second Amendment, the Borrower is in
compliance with each of the covenants set forth in Section 7.11 of the Credit
Agreement determined on a Pro Forma Basis as of the Second Amendment Effective
Date and the last day of the most recent Test Period, as if the Additional
Revolving Credit Commitments and any Revolving Credit Borrowings with respect
thereto on the Second Amendment Effective Date had been outstanding on the last
day of such fiscal quarter of the Borrower for testing compliance therewith.

(d) The Administrative Agent shall have received (i) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of the Borrower as the Administrative Agent may
reasonably request evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Second Amendment and the transactions contemplated hereby
and (ii) a good standing certificate (or equivalent documents) from the
applicable Governmental Authority of the respective jurisdiction of organization
of the Borrower dated as of a recent date prior to the Second Amendment
Effective Date.

(e) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto) and, if applicable, evidence of flood
insurance in form and substance satisfactory to the Administrative Agent.

(f) The Administrative Agent shall have received a solvency certificate from the
chief financial officer of Borrower in the form of Annex C hereto.

(g) The Original Maturity Date Revolving Credit Loans shall have been repaid in
full and the commitments under the Original Maturity Date Revolving Credit
Facility shall have been terminated and all accrued but unpaid interest, fees
and premiums (if any) owing thereon shall have been paid in full.

(h) The Borrower shall have paid all fees and expenses (including the reasonable
fees and expenses of Cahill Gordon & Reindel LLP) incurred by the Administrative
Agent in connection with the preparation, negotiation and execution of this
Second Amendment, as applicable, or as otherwise required to be paid in
connection with this Second Amendment, to the extent invoiced at least one
Business Day prior to the date hereof.

SECTION 4. Post-Closing Requirements Relating to the Mortgaged Properties.
Within 90 days after the Second Amendment Effective Date (or such later date
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent:

(a) evidence that mortgage amendments in form and substance reasonably
satisfactory to the Administrative Agent (the “Mortgage Amendments”) with
respect to the Mortgaged Properties have been duly executed, acknowledged and
delivered by a duly authorized officer of each party thereto on or before such
date and are in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable;

 

3



--------------------------------------------------------------------------------

(b) date-down endorsements (or, with respect to Mortgaged Properties located in
the State of Texas, T-38 modification endorsements) to the title insurance
policies with respect to the Mortgaged Properties in form and substance
reasonably satisfactory to the Administrative Agent and such customary and
reasonable affidavits, certificates, information and instruments of
indemnification as shall be required to induce the applicable title insurance
company to issue the date-down endorsements;

(c) with respect to each Mortgage Amendment, opinions of local counsel to the
applicable Loan Parties, which opinions (i) shall be addressed to the
Administrative Agent and each of the Lenders, (ii) shall cover the
enforceability of the Mortgage Amendment and (iii) shall be in form and
substance reasonably satisfactory to the Administrative Agent; and

(d) evidence that all fees, costs and expenses have been paid in connection with
the preparation, execution, filing and recordation of the Mortgage Amendments,
including, without limitation, reasonable attorneys’ fees, filing and recording
fees, title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in this Section 4 and as, and to the extent, otherwise required to be
paid in connection therewith under Section 10.04 of the Credit Agreement.

SECTION 5. Representations and Warranties. The Borrower represents and warrants
as follows:

(a) The execution, delivery and performance by the Borrower of this Second
Amendment are within the Borrower’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of the Borrower’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Credit Agreement), or require any payment to be made under (A) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of the Borrower’s Restricted Subsidiaries or
(B) any material order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which the Borrower or its property is subject; or
(iii) violate any material Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(ii)(A), to the extent that such conflict, breach, contravention or payment
could not reasonably be expected to have a Material Adverse Effect.

(b) This Second Amendment has been duly executed and delivered by the Borrower.
This Second Amendment and each Loan Document after giving effect to the
amendments pursuant to this Second Amendment constitutes legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

(c) No Default has occurred and is continuing or will occur as a result of the
transactions contemplated by this Second Amendment.

(d) Each of the representations and warranties of the Borrower contained in
Article V of the Credit Agreement and each other Loan Document, immediately
before and after giving effect to this Second Amendment and the matters and
transactions contemplated hereby, is true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
that any representation and warranty made on or as of the Closing Date that is
qualified as to “Material Adverse Effect” shall be deemed to be qualified by a
“Company Material Adverse Effect.”

 

4



--------------------------------------------------------------------------------

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the effectiveness of this Second Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Second Amendment.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Second Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Second Amendment.

(c) The execution, delivery and effectiveness of this Second Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a modification, acceptance or waiver of any other
provision of any of the Loan Documents. On and after the effectiveness of this
Second Amendment, (i) the term “Agreement” in the Credit Agreement, and all
references to the Credit Agreement in any other Loan Document, shall mean the
Credit Agreement as modified hereby and (ii) this Second Amendment shall for all
purposes constitute a Loan Document.

SECTION 7. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Second Amendment.

SECTION 8. Execution in Counterparts. This Second Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Second Amendment
by telecopier shall be effective as delivery of a manually executed counterpart
of this Second Amendment.

SECTION 9. Governing Law. This Second Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

WEST CORPORATION, as Borrower By:   /s/ Paul M. Mendlik Name:   Paul M. Mendlik
Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION as Administrative Agent By:   /s/ Mark B. Felker Name:   Mark B.
Felker Title:   Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC. By:   /s/ James M. Walsh Name:   James M. Walsh
Title:   Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:   /s/ Michael King Name:   Michael King Title:  
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

Schedule I

 

Lender

   Additional Revolving
Credit Commitment  

Citicorp North America, Inc.

   $ 25,000,000.00   

Morgan Stanley Bank, N.A.

   $ 17,968,750.00   



--------------------------------------------------------------------------------

ANNEX A

GUARANTOR CONSENT AND REAFFIRMATION

Reference is made to Amendment No. 2 (the “Second Amendment”), dated as of
October 24, 2012, to the Amended and Restated Credit Agreement dated as of
October 5, 2010 (as so amended and restated and as further amended, supplemented
and/or otherwise modified prior to the date hereof including pursuant to
Amendment No. 1, dated as of August 15, 2012, the “Credit Agreement”), among
West Corporation (the “Borrower”), each Lender from time to time party thereto,
Wells Fargo Bank, National Association, as Administrative Agent and Swing Line
Lender, Deutsche Bank Securities Inc. and Bank of America, N.A., as Syndication
Agents, and Wells Fargo Bank, National Association and General Electric Capital
Corporation, as Co-Documentation Agents. Capitalized terms used but not
otherwise defined in this Guarantor Consent and Reaffirmation (this “Consent”)
are used with the meanings attributed thereto in the Second Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Second Amendment and agrees that each reference to the Credit Agreement in the
Loan Documents shall, on and after the Second Amendment Effective Date, be
deemed to be a reference to the Credit Agreement as amended by the Second
Amendment.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Second Amendment, all of its respective obligations and liabilities under the
Loan Documents to which it is a party are reaffirmed, and remain in full force
and effect.

After giving effect to the Second Amendment, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by the Second Amendment, and shall continue to secure the Secured
Obligations, in each case, on and subject to the terms and conditions set forth
in the Credit Agreement as amended by the Second Amendment and the other Loan
Documents.

This Consent shall be governed by, and construed and interpreted in accordance
with, the laws of the state of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of
this          day of October 2012.

 

WEST CORPORATION ANNEX HOLDINGS HC CORPORATION COSMOSIS CORPORATION HOLLY
CONNECTS, INC. INTERCALL, INC. INTRADO COMMAND SYSTEMS, INC. INTRADO
COMMUNICATIONS INC. INTRADO COMMUNICATIONS OF VIRGINIA INC. INTRADO INC. INTRADO
INFORMATION SYSTEMS HOLDINGS, INC. INTRADO SYSTEMS CORP. NORTHERN CONTACT, INC.
TELEVOX SOFTWARE, INCORPORATED TWENTY FIRST CENTURY COMMUNICATIONS OF CANADA,
INC. TWENTY FIRST CENTURY COMMUNICATIONS, INC. WEST ASSET MANAGEMENT, INC. WEST
DIRECT II, INC. WEST INTERACTIVE CORPORATION WEST INTERACTIVE CORPORATION II
WEST INTERNATIONAL CORPORATION WEST IP COMMUNICATIONS, INC. WEST NOTIFICATIONS
GROUP, INC.

WEST RECEIVABLE SERVICES, INC.,

as Guarantors

By:     Name: Paul M. Mendlik Title:   Chief Financial Officer and Treasurer
ASSET DIRECT MORTGAGE, LLC, as Guarantor By:     Name: Paul M. Mendlik Title:
  Manager

 

[SIGNATURE PAGE TO GUARANTOR CONSENT AND REAFFIRMATION]



--------------------------------------------------------------------------------

BUYDEBTCO, LLC THE DEBT DEPOT, LLC WEST ASSET PURCHASING, LLC

WORLDWIDE ASSET PURCHASING, LLC,

as Guarantors

By: West Receivable Services, Inc., its Sole Member By:     Name: Paul M.
Mendlik Title:   Chief Financial Officer and Treasurer HYPERCUBE, LLC, as
Guarantor By Rubik Acquisition Company, LLC, as Member   By West Corporation,
its Sole Member   By:       Name: Paul M. Mendlik   Title:   Chief Financial
Officer and Treasurer By Annex Holdings HC Corporation, as Member By:     Name:
Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

INTERCALL TELECOM VENTURES, LLC,

as Guarantor

By: InterCall, Inc., its Sole Member By:     Name: Paul M. Mendlik Title:
  Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO GUARANTOR CONSENT AND REAFFIRMATION]



--------------------------------------------------------------------------------

INTRADO INTERNATIONAL, LLC, as Guarantor By: Intrado Inc., its Sole Member By:  

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer STARGATE
MANAGEMENT, LLC, as Guarantor By: Cosmosis Corporation, its Sole Member By:  

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer TWENTY
FIRST CENTURY INTERNATIONAL SERVICES LLC, as Guarantor By: Twenty First Century
Communications, Inc. By:  

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer WEST
DIRECT, LLC, as Guarantor By: West Direct II, Inc., its Sole Member By:  

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer RUBIK
ACQUISITION COMPANY, LLC WEST AT HOME, LLC WEST BUSINESS SOLUTIONS, LLC WEST
FACILITIES, LLC, as Guarantors By: West Corporation, its Sole Member By:  

 

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

[SIGNATURE PAGE TO GUARANTOR CONSENT AND REAFFIRMATION]



--------------------------------------------------------------------------------

ANNEX B

LENDER ADDENDUM

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 5, 2010 (as so amended and restated and as further amended, supplemented
and/or otherwise modified prior to the date hereof, including pursuant to
Amendment No. 1, dated as of August 15, 2012, and Amendment No. 2, dated as of
October 24, 2012 (the “Second Amendment”), the “Credit Agreement”), among West
Corporation (the “Borrower”), each Lender from time to time party thereto, Wells
Fargo Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Swing Line Lender, Deutsche Bank Securities Inc. and
Bank of America, N.A., as Syndication Agents, and Wells Fargo Bank, National
Association and General Electric Capital Corporation, as Co-Documentation
Agents. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Upon execution and delivery of this Lender Addendum by the parties hereto and
effective as of the Second Amendment Effective Date (as defined in the Second
Amendment), the undersigned hereby becomes a Lender thereunder having Extended
Maturity Revolving Commitments of $25,000,000.00.

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

The undersigned’s address for notices pursuant to the Credit Agreement is as
follows:

 

        Name of Lender:   Citicorp North America, Inc.         Notice Address:  

1615 Brett Road, Building III

New Castle, DE 19720

        Attention:   Faisalkhan Iftekhar Ahmed         Telephone:   201-472-4007
        Facsimile:   212-994-0847



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this 24th day of October, 2012.

 

CITICORP NORTH AMERICA, INC.

By:

 

 

  Name:   Title:

[SIGNATURE PAGE TO LENDER ADDENDUM]



--------------------------------------------------------------------------------

 

Accepted and agreed: WEST CORPORATION, as Borrower By:     Name:   Paul M.
Mendlik Title:   Chief Financial Officer and Treasurer WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent By:     Name:   Title:  

[SIGNATURE PAGE TO LENDER ADDENDUM]



--------------------------------------------------------------------------------

ANNEX C

FORM OF SOLVENCY CERTIFICATE

October 24, 2012

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 5, 2010, among West Corporation, a Delaware corporation (the “Company”),
the lenders from time to time party thereto (the “Lenders”), Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”), the
other agents named therein and the other parties thereto (as amended,
supplemented or otherwise modified prior to the date hereof, including pursuant
to Amendment No. 1, dated as of August 15, 2012, the “Existing Credit
Agreement”).

This Solvency Certificate is being executed and delivered pursuant to
Section 3(f) of Amendment No. 2 to Amended and Restated Credit Agreement (the
“Second Amendment” and the Existing Credit Agreement as amended, supplemented or
otherwise modified, including as amended by the Second Amendment, the “Credit
Agreement”), dated as of October 24, 2012, among the Company, the Lenders party
thereto and the Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to them in the Credit
Agreement.

I, Paul M. Mendlik, certify that I am the duly appointed, qualified and acting
Chief Financial Officer and Treasurer of the Company, and in my capacity as
such, that:

1. I have reviewed the terms of the Second Amendment and the Credit Agreement
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

2. Based upon my review and examination described in paragraph 1 above, I
certify that as of the date hereof, after giving effect to the transactions
contemplated by the Second Amendment, the Loan Parties, when taken as a whole on
a consolidated basis, (a) have property, with fair value greater than the total
amount of their liabilities, including contingent liabilities (it being
understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), (b) have assets with present fair
salable value not less than the amount that will be required to pay their
probable liability on their debts as they become absolute and matured, (c) do
not intend to, and do not believe that they will, incur debts or liabilities
beyond their ability to pay such debts and liabilities as they mature and
(d) are not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which their property would constitute an
unreasonably small capital.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

WEST CORPORATION

By:

 

 

Name:

  Paul M. Mendlik

Title:

  Chief Financial Officer and Treasurer

[SIGNATURE PAGE TO SOLVENCY CERTIFICATE]